Exhibit 10.27

 

AMENDMENT ONE TO LEASE

THIS AMENDMENT ONE TO LEASE (“Amendment”) is made as of November 1, 2010 (the
“Effective Date”), by and between UNIVERSITY RESEARCH PARK, INCORPORATED, a
Wisconsin non-stock corporation (hereinafter referred to as “Landlord”) and
EXACT SCIENCES CORPORATION, a Delaware corporation (hereinafter referred to as
“Tenant”).

RECITALS

A. On November 1, 2009, Landlord and Tenant entered into a Lease Agreement (the
“Lease”) with respect to approximately 17,500 rentable square feet of space in a
building located at 441 Charmany Drive, Madison, Wisconsin (the “Building”).

B. Landlord and Tenant now wish to amend the Lease as more particularly set
forth herein.

NOW, THEREFORE, in consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which are acknowledged by each
party, the following amendments to the Lease are hereby agreed to, effective as
of the Effective Date.

1. Section 1.1. of the Lease is hereby deleted in its entirety, and the
following provision is inserted in its place:

“1.1.Leased Premises.  Landlord hereby leases to Tenant and Tenant hereby leases
from Landlord on the terms and provisions and subject to the conditions
hereinafter set forth in this Lease, the following described premises:

The second floor of the building (the “Building”) located at 441 Charmany Drive,
Madison, Dane County, Wisconsin, consisting of approximately 17,500 rentable
square feet of space, 7,072 rentable square feet of space located on the first
floor of the Building (the “First Floor”), and all Common Area (defined below)
situated upon the property (the “Landlord’s Property”) described in Exhibit A
attached hereto (collectively, the “Leased Premises”).  The location of the
Leased Premises is indicated on the map attached hereto as Exhibit B-1, and the
floor plan attached hereto as Exhibit B-2.  The total rentable square footage of
the Leased Premises shall be 24,572.”

2. Provided this Lease is in full force and effect, Tenant has performed all of
the terms, covenants and provisions hereof on Tenant’s part to be performed, and
that certain lease by and between Landlord and EMD Chemicals Inc. (“EMD”) with
respect to all or any portion of the 10,428 rentable square feet of space
located on the First Floor (the “Expansion Space”) remains in full force and
effect, Tenant shall have the right to lease all or any of the Expansion
Space.  In the event Tenant elects to lease all or any portion of the Expansion
Space, Tenant shall so notify



 

--------------------------------------------------------------------------------

 

Landlord in writing, and Landlord shall deliver to Tenant the applicable portion
of the Expansion Space within sixty (60) days after delivery by Tenant of
Tenant’s notice.  Furthermore, Landlord and Tenant shall execute a supplemental
amendment setting forth the new description of the Leased Premises, the date of
delivery of the applicable portion of the Expansion Space, the corresponding
increase in base rent, and any other matters reasonably agreed upon by the
parties.

3. The base rent table set forth as Section 2.1.(a) of the Lease is hereby
deleted in its entirety and shall be of no further force or effect, and the
following base rent table is inserted in its place:

 

    

Base Rent per
Square Foot

    

Annual
Amount

    

Monthly
Amount

 

11/01/10 ‑ 10/31/11

 

$

15.38  

 

$

377,917.36  

 

$

31,493.11  

 

11/01/11 ‑ 10/31/12

 

$

15.76  

 

$

387,254.72  

 

$

32,271.23  

 

11/01/12 ‑ 10/31/13

 

$

16.15  

 

$

396,837.80  

 

$

33,069.82  

 

11/01/13 ‑ 10/31/14

 

$

16.56  

 

$

406,912.32  

 

$

33,909.36  

 

 

5. This effectiveness and enforceability of this Amendment shall be contingent
upon (i) the execution by Landlord and EMD of an amendment pursuant to which EMD
agrees to surrender the portion of the Leased Premises comprised of 7,072 square
feet of space on the First Floor which is currently leased to EMD; and (ii) the
execution of that certain Indemnity Agreement attached hereto as Exhibit A by
Landlord, Tenant and EMD.

6. All other terms and conditions of the Lease shall remain unchanged, and are
hereby ratified and confirmed.  This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Except as otherwise
defined herein, capitalized terms shall have the meanings set forth in the
Lease.

7. Exhibit B-2 attached to the Lease is hereby deleted and the Exhibit B-2
attached hereto is inserted in its place.

The parties hereby cause this Amendment to be effective as of the Effective
Date.

LANDLORD:

 

TENANT:

UNIVERSITY RESEARCH PARK,

INCORPORATED

 

 

EXACT SCIENCES CORPORATION

By:

/s/ Mark D. Bugher

 

By:

/s/ Maneesh K. Arora

 

Mark D. Bugher,

 

Name:

/s/ Maneesh K. Arora

 

Assistant Secretary/Treasurer

 

Title:

SVP and CFO

 



2

--------------------------------------------------------------------------------